FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period ending29 April 2016 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x GlaxoSmithKline plc Notification of Transactions of Directors, Persons Discharging Managerial Responsibilities or Connected Persons In accordance with DTR 3.1.4R(1)(a) I give details of changes in the notional interests of the following Directors and Persons Discharging Managerial Responsibilities ('PDMR'), who acquired Ordinary Shares and American Depositary Shares ('ADSs'), at a price of 1502.00 pence per Ordinary Share and $42.64 per ADS, following the re-investment of dividends paid to Shareholders on 14 April 2016, on Ordinary Shares and ADSs held in the GlaxoSmithKline 2009 Deferred Annual Bonus Plan. Director/PDMR Number of Ordinary Shares acquired under the personal contribution element of the plan Number of Ordinary Shares acquired under the matching element of the plan (GSK contribution) Sir Andrew Witty Mr S Dingemans Mr R G Connor Mr N Hirons Mr S A Hussain Mr D S Redfern Ms C Thomas Mr P C Thomson Dr P J T Vallance Ms E Walmsley Director/PDMR Number of ADSs acquired under the personal contribution element of the plan Number of ADSs acquired under the matching element of the plan (GSK contribution) Dr M M Slaoui Mr D E Troy GlaxoSmithKline plc ('GSK') was advised of these allocations on 28 April 2016. V A Whyte Company Secretary 29 April 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:April 29, 2016 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
